DETAILED ACTION
Allowable Subject Matter
Claims 1–13 and 21–24 are allowed. Claims 1, 3, and 6 have been amended, claims 2, 4–5, 7–13 and 21–24 remain original or previously presented, and claims 14–20 have been cancelled, in the amendment filed by Applicant on June 14th, 2022.

Election/Restrictions
Claim 1 is now allowable. The restriction requirement between Species A through I, as set forth in the Office action mailed on December 16th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the above species is withdrawn.  Claims 20–23 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant's amendments to claims 1, 3, and 6 filed on June 14th, 2022 are accepted because no new matter has been entered.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests the claimed core, reflector surrounding the core, vessel surrounding the reflector, and heat transfer system with both inner and outer walls and first and second fins, surrounding the reactor vessel, in the stated configuration, in combination with all other limitations.
The closest prior art Cisneros US 2021/0272708 teaches a reactor core, a reflector surrounding the core, a reactor vessel surrounding the reactor reflector, and a heat transfer system comprising first fins directly contacting an outer surface of an inner wall, however Cisneros does not teach or suggest second fins directly contacting an additional outer wall between the inner wall and the surrounding environment.
Botha teaches a reflector surrounding the core and a reactor vessel surrounding the reflector, but does not teach fins outside the reactor vessel, only inside the core. McWhirter although teaching heat exchanging fins, doesn’t teach reflectors and in addition there are only first fins on an inner wall not second fins. Desikan only teaches shapes for heat exchangers not their placement or positioning inside a reactor vessel. Abbott teaches fins outside of a reflector, but there is no reactor vessel between the fins and the reflector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628